UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARY F. CRAWFORD,

                     Plaintiff,
                                                  16 Civ. 9137    (LAP)
 -against-
                                                        ORDER
 EXLSERVICE.COM, LLC, et al.,

                     Defendants.


LORETTA A. PRESKA, Senior United States District Judge:.

     Before the Court is Defendants' May 9, 2019 motion for

reconsideration [dkt. no. 61] of the Court's April 25, 2019

order denying Defendants' request to engage in expert discovery

on the issue of mitigation [dkt. no~ 51].

     "A motion for reconsideration is an extraordinary remedy to

be employed sparingly in the interests of finality and

conservation of scarce judicial resources."           Drapkin v. Mafco

Consol. Grp., Inc., 818 F. Supp. 2d 678, 695 (S.D.N.Y. 2011)

(citation and internal quotation marks omitted).           Such motions

"are properly granted only if there is a showing of:             (1) an

intervening change in controlling law;          (2) the availability of

new evidence; or (3) a need to correct a clear error or prevent

manifest injustice."    Id. at 696.         "Reconsideration should not

be granted where the moving party seeks solely to relitigate an

issue already decided . . .        If
                                        Christoforou v. Cadman Plaza N.,




                                        1
Inc., 04 Civ. 8403 (KMW), 2009 WL 723003, at *7 (S.D.N.Y. Mar.

19, 2009)    (citation and internal quotation marks omitted).

     In moving for reconsideration, Defendants identify no new

evidence or intervening change in the law.     Instead, Defendants

contend that the Court committed clear error by denying their

expert discovery request on grounds that Defendants had waived

their mitigation defense.    (See Memorandum of Law in Support of

Motion for Reconsideration, dated May 9, 2019 [dkt. no. 62] .)

     The Court rejects Defendants' arguments.     The Court's

waiver conclusion is amply supported by Defendants' statement to

the Court at a status conference that "mitigation was not an

issue" and reinforced by Defendants' decision not to explore

mitigation-related topics during Plaintiff's deposition.        (See

April 25, 2019 Order [dkt. no. 51] at 1-2.)     Defendants cannot

now relitigate the issue, and their "[m]ere disagreement with

the Court's legal determination is not a valid basis for

reconsideration."     In re Digital Music Antitrust Litig., No. 06

MD 1780 (LAP), 2015 WL 13678846, at *5 (S.D.N.Y. Mar. 2, 2015).

                              CONCLUSION

     Defendants' motion for reconsideration [dkt. no. 61] is

DENIED.     The Clerk of the Court is directed to close the motion.




                                   2
SO ORDERED.


Dated:    New York, New York
          November 12, 2019


                         LORETTA A. PRESKA
                         Senior United States District Judge




                               3
